           Case 2:18-cv-00628-PMW Document 21 Filed 05/21/20 Page 1 of 9




         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                       CENTRAL DIVISION


    AMANTINA P.,                                           MEMORANDUM DECISION
                                                               AND ORDER
                  Plaintiff,

    v.                                                     Case No. 2:18-cv-00628-PMW

    ANDREW M. SAUL, 1
    Commissioner of Social Security,

                  Defendant.                          Chief Magistrate Judge Paul M. Warner


          Before the court is Amantina P.’s (“Plaintiff”) appeal of the Commissioner’s final

decision determining that Plaintiff was not entitled to Disability Insurance Benefits (“DIB”)

under Title II of the Social Security Act, see 42 U.S.C. §§ 401-434, and Supplemental Security

Income (“SSI”) under Title XVI of the Social Security Act, see id. §§ 1381-1383f. After careful

consideration of the written briefs and the complete record, the court has determined that oral

argument is not necessary in this case.

                                 PROCEDURAL BACKGROUND

          Plaintiff alleges disability due to various physical and mental impairments. In February

2015, Plaintiff protectively applied for DIB and SSI, alleging disability beginning on September




1
  Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Andrew M. Saul has been substituted for Acting Commissioner
Nancy A. Berryhill as the Defendant in this action. See ECF no. 18.
           Case 2:18-cv-00628-PMW Document 21 Filed 05/21/20 Page 2 of 9




4, 2014. 2 Plaintiff’s applications were denied initially and upon reconsideration.3 June 24, 2016,

Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”),4 and that hearing was

held on June 15, 2017. 5 On September 12, 2017, the ALJ issued a written decision denying

Plaintiff’s claim for DIB and SSI. 6 On June 11, 2018, the Appeals Council denied Plaintiff’s

request for review, 7 making the ALJ’s decision the Commissioner’s final decision for purposes of

judicial review. See 42 U.S.C. §§ 405(g), 1383(c)(3); 20 C.F.R. §§ 404.981, 416.1481.

         On August 14, 2018, Plaintiff filed her complaint in this case.8 The Commissioner filed

his answer on December 7, 2018, 9 and the administrative record on December 10, 2018. 10 On

January 24, 2019, both parties consented to a United States Magistrate Judge conducting all

proceedings in the case, including entry of final judgment, with appeal to the United States Court

of Appeals for the Tenth Circuit.11 Consequently, this case was assigned permanently to Chief




2
    See ECF no. 10, Administrative Record (“AR       ”) 204-20.
3
    See AR 121-22, 147-48.
4
    See AR 160-61.
5
    See AR 50-96.
6
    See AR 6-27.
7
    See AR 1-5.
8
    See ECF no. 3.
9
    See ECF no. 8.
10
     See ECF no. 10.
11
     See ECF no. 15.

                                                 2
               Case 2:18-cv-00628-PMW Document 21 Filed 05/21/20 Page 3 of 9




Magistrate Judge Paul M. Warner pursuant to 28 U.S.C. § 636(c) and rule 73 of the Federal

Rules of Civil Procedure.12 See 28 U.S.C. § 636(c); Fed. R. Civ. P. 73.

          Plaintiff filed her opening brief on June 14, 2019. 13 The Commissioner filed his answer

brief on July 12, 2019. 14 Plaintiff did not file a reply brief on or before the deadline for doing so.

                                     STANDARD OF REVIEW

          This court “review[s] the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence in the record and whether the correct legal

standards were applied.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quotations and

citation omitted). The Commissioner’s findings, “if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). “Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. It requires more than a

scintilla, but less than a preponderance.” Lax, 489 F.3d at 1084 (quotations and citation omitted).

“In reviewing the ALJ’s decision, [this court may] neither reweigh the evidence nor substitute

[its] judgment for that of the [ALJ].” Madrid v. Barnhart, 447 F.3d 788, 790 (10th Cir. 2006)

(quotations and citation omitted). “The failure to apply the correct legal standard or to provide

this court with a sufficient basis to determine that appropriate legal principles have been

followed [are] grounds for reversal.” Jensen v. Barnhart, 436 F.3d 1163, 1165 (10th Cir. 2005)

(quotations and citation omitted).




12
     See id.
13
     See ECF no. 17.
14
     See ECF no. 20.

                                                  3
         Case 2:18-cv-00628-PMW Document 21 Filed 05/21/20 Page 4 of 9




        A five-step evaluation process has been established for determining whether a claimant is

disabled. See 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v); see also Williams v.

Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988) (discussing the five-step process). If a

determination can be made at any one of the steps that a claimant is or is not disabled, the

subsequent steps need not be analyzed. See 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

                Step one determines whether the claimant is presently engaged in
                substantial gainful activity. If [the claimant] is, disability benefits
                are denied. If [the claimant] is not, the decision maker must
                proceed to step two: determining whether the claimant has a
                medically severe impairment or combination of impairments. . . . If
                the claimant is unable to show that his impairments would have
                more than a minimal effect on his ability to do basic work
                activities, he is not eligible for disability benefits. If, on the other
                hand, the claimant presents medical evidence and makes the de
                minimis showing of medical severity, the decision maker proceeds
                to step three.

Williams, 844 F.2d at 750-51 (quotations and citations omitted); see 20 C.F.R.

§§ 404.1520(a)(4)(i)-(ii), 416.920(a)(4)(i)-(ii).

        “Step three determines whether the impairment is equivalent to one of a number of listed

impairments that . . . are so severe as to preclude substantial gainful activity . . . . If the

impairment is listed and thus conclusively presumed to be disabling, the claimant is entitled to

benefits. If not, the evaluation proceeds to the fourth step . . . .” Williams, 844 F.2d at 751

(quotations and citations omitted); see 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). At

the fourth step, the claimant must show that the impairment prevents performance of his “past

relevant work.” 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). “If the claimant is able to

perform his previous work, he is not disabled.” Williams, 844 F.2d at 751. If, however, the




                                                    4
         Case 2:18-cv-00628-PMW Document 21 Filed 05/21/20 Page 5 of 9




claimant is not able to perform his previous work, he “has met his burden of proof, establishing a

prima facie case of disability.” Id.

       At this point, “[t]he evaluation process . . . proceeds to the fifth and final step.” Id. At

this step, the burden of proof shifts to the Commissioner, and the decision maker must determine

“whether the claimant has the residual functional capacity [(“RFC”)] . . . to perform other work

in the national economy in view of his age, education, and work experience.” Id.; see 20 C.F.R.

§§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If it is determined that the claimant “can make an

adjustment to other work,” 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v), he is not disabled.

If, on the other hand, it is determined that the claimant “cannot make an adjustment to other

work,” 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v), he is disabled and entitled to benefits.

                                            ANALYSIS

       In support of her claim that the Commissioner’s decision should be reversed, Plaintiff

argues that the ALJ erred (1) in evaluating Plaintiff’s credibility and (2) in assessing Plaintiff’s

RFC. The court will address those arguments in turn.

I.     Credibility

       Plaintiff argues that the ALJ erred in evaluating Plaintiff’s credibility. In general,

“[c]redibility determinations are peculiarly the province of the finder of fact, and [this court] will

not upset such determinations when supported by substantial evidence.” Kepler v. Chater, 68

F.3d 387, 391 (10th Cir. 1995) (quotations and citation omitted). Although credibility

determinations “should be closely and affirmatively linked to substantial evidence,” id.

(quotations and citation omitted), they “do[] not require a formalistic factor-by-factor recitation

of the evidence.” Qualls v. Apfel, 206 F.3d 1368, 1372 (10th Cir. 2000).


                                                  5
           Case 2:18-cv-00628-PMW Document 21 Filed 05/21/20 Page 6 of 9




         When assessing a claimant’s credibility, including his or her allegations of pain, an ALJ

should consider the following factors: (1) the claimant’s daily activities; (2) the location,

duration, frequency, and intensity of the claimant’s pain or other symptoms; (3) factors that

precipitate and aggravate the symptoms; (4) the type, dosage, effectiveness, and side effects of

any medication the claimant takes or has taken to alleviate pain or other symptoms; (5)

treatment, other than medication, the claimant receives or has received for relief of pain or other

symptoms; (6) any measures other than treatment the claimant uses or has used to relieve pain or

other symptoms; and (7) any other factors concerning the claimant’s functional limitations and

restrictions due to pain or other symptoms. See 20 C.F.R. §§ 404.1529(c)(3)(i)-(vii),

416.929(c)(3)(i)-(vii); Social Security Ruling (“SSR”) 16-3p; see also Thompson v. Sullivan, 987

F.2d 1482, 1489 (10th Cir. 1993). An ALJ should also consider whether there are inconsistencies

between the claimant’s testimony and the evidence in the record. See 20 C.F.R.

§§ 404.1529(c)(3)-(4), 416.929(c)(3)-(4); SSR 16-3p.

         In this case, the ALJ relied upon proper factors to support his determination that

Plaintiff’s statements about her alleged impairments and limitations were not fully credible. The

ALJ properly relied upon the fact that evidence in the record was not consistent with Plaintiff’s

complaints concerning her alleged impairments and limitations. 15 See 20 C.F.R.

§§ 404.1529(c)(3)-(4), 416.929(c)(3)-(4); SSR 16-3p; see also Huston v. Bowen, 838 F.2d 1125,

1132 (10th Cir. 1988) (providing that an ALJ can consider “the consistency or compatibility of

nonmedical testimony with objective medical evidence” when assessing credibility). The ALJ



15
     See AR 20.

                                                  6
               Case 2:18-cv-00628-PMW Document 21 Filed 05/21/20 Page 7 of 9




also properly relied upon the fact that Plaintiff required only routine and conservative treatment

for her alleged impairments and responded well to such treatment.16 See 20 C.F.R.

§§ 404.1529(c)(3)(iv)-(v), 416.929(c)(3)(iv)-(v); SSR 16-3p. Finally, the ALJ properly relied

upon the fact that Plaintiff’s activities of daily living were not consistent with her allegations of

total disability. 17 See 20 C.F.R. §§ 404.1529(c)(3)(i), 416.929(c)(3)(i); SSR 16-3p. The ALJ

noted that Plaintiff indicated that she could live alone, shop, cook, handle money, do housework,

use a telephone, use a computer, drive for about 30 minutes at a time, attend church each Sunday

for 3 hours, visit with friends and family, get along with neighbors and others, and provide

day-to-day care for foster children living with her. 18

          Based on the foregoing, the court concludes that the ALJ articulated sufficient reasoning

and relied upon proper factors in determining that, overall, Plaintiff’s testimony was not fully

credible. Furthermore, the ALJ’s determination is “closely and affirmatively linked to substantial

evidence.” Kepler, 68 F.3d at 391 (quotations and citation omitted). Accordingly, the court

concludes that the ALJ did not err in his assessment of Plaintiff’s credibility.

          As a final matter on this issue, the court notes that many of Plaintiff’s arguments on this

issue are nothing more than an attempt to reargue the weight of the evidence, which is an

unavailing tactic on appeal. It is not this court’s role to reweigh the evidence before the ALJ.

See Madrid, 447 F.3d at 790. Indeed, it is the ALJ’s role to weigh and resolve evidentiary




16
     See id.
17
     See AR 20-21.
18
     See AR 21.

                                                    7
           Case 2:18-cv-00628-PMW Document 21 Filed 05/21/20 Page 8 of 9




conflicts and inconsistencies. See, e.g., Rutledge v. Apfel, 230 F.3d 1172, 1174 (10th Cir. 2000);

Eggleston v. Bowen, 851 F.2d 1244, 1247 (10th Cir. 1988). From an evidentiary standpoint, the

only issue relevant to the court is whether substantial evidence exists in the record to support the

ALJ’s conclusions. See Oldham v. Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007) (providing that

the court reviewing the ALJ’s decision reviews “only the sufficiency of the evidence, not its

weight”) (emphasis omitted); see also Lax, 489 F.3d at 1084 (“The possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative agency’s findings

from being supported by substantial evidence. We may not displace the agenc[y’s] choice

between two fairly conflicting views, even though the court would justifiably have made a

different choice had the matter been before it de novo.”) (quotations and citations omitted)

(alteration in original).

II.      RFC

         During the administrative hearing in this case, the ALJ posed two hypotheticals to the

vocational expert (“VE”). 19 The first hypothetical was less restrictive than the second. In

support of her argument that the ALJ erred in assessing Plaintiff’s RFC, Plaintiff essentially

asserts that the ALJ should have relied upon the VE’s response to the more restrictive

hypothetical in reaching his ultimate RFC assessment. That argument fails.

         Although Plaintiff contends that her alleged impairments are more accurately reflected in

the more restrictive hypothetical, she fails to cite to any record evidence supporting the

restrictions contained in that hypothetical. She also fails to cite to any record evidence for her



19
     See AR 87-89.

                                                  8
           Case 2:18-cv-00628-PMW Document 21 Filed 05/21/20 Page 9 of 9




various other theories about certain limitations that should have been included in her RFC.

Furthermore, Plaintiff admits that an ALJ is not required to accept a VE’s answer to a

hypothetical that includes limitations alleged by the claimant when the ALJ ultimately

determines that those alleged limitations are not credible. 20 In the court’s view, that is precisely

what occurred in this case. The ALJ was under no obligation to include limitations in the RFC

that were not supported by the record as whole. The court concludes that the ALJ adequately

explained his RFC assessment, relying upon the record as a whole, as well as his assessment of

the credibility of Plaintiff’s subjective complaints about her alleged impairments and limitations.

          Additionally, the court again notes that many of Plaintiff’s arguments on this issue are

nothing more than an attempt to reargue the weight of the evidence before the ALJ. As

previously stated, that tactic fails on appeal. See Oldham, 509 F.3d at 1257; Lax, 489 F.3d at

1084; Madrid, 447 F.3d at 790; Rutledge, 230 F.3d at 1174; Eggleston, 851 F.2d at 1247.

                                   CONCLUSION AND ORDER

          In summary, the court concludes that all of Plaintiff’s arguments fail. Accordingly, IT IS

HEREBY ORDERED that the Commissioner’s decision in this case is AFFIRMED.

          IT IS SO ORDERED.

          DATED this 21st day of May, 2020.

                                                BY THE COURT:




                                                PAUL M. WARNER
                                                Chief United States Magistrate Judge

20
     See ECF no. 17 at 25.

                                                   9
